AO 91 Rev KOASCinkral QaGinO1650 Document1 Filed on 07/26/19 in TXSD Page 1 of 2

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA
Vv ; . SEALED CRIMINAL COMPLAINT
" United States District Court
Hermes Ramsden Leal PRINCIPALS guthern District Of Texas Case Number:
YOB: $1992 FILED .
United States ~ ~ M-19< [7 53 -M

JUL 26 2019
[avid J. Bradley, Clerk,

(Name and Address of Defendant)

 

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about July 24, 20184 in Starr County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Jordy Dalet Palacios-Garcia, a citizen of Honduras, along with
one (1) other undocumented alien, for a total of two (2), who had entered the United States in violation of law,
did knowingly transport, or move or attempted to transport said aliens in furtherance of such violation of law
within the United States, that is, from a location near Roma, Texas to another location near Roma, Texas, by
motor vehicle.

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

 

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On July 24, 2019, Roma Police Officers requested the assistance of Border Patrol Agents to assist in a search
for several subjects that bailed out from a vehicle near Roma, Texas.

Agents arrived on scene and a Roma Officers informed Agents that they had attempted to conduct a traffic
stop on a dark gray Nissan Frontier due to Failure to Signal within the Required Distance. Officers stated
that they had observed the driver, who they previously identified as Hermes Ramsden Leal, come to a stop

but then sped off at a high rate of speed. Officers proceeded to follow the Frontier for approximately 1 mile
before the vehicle came to a stop and all the passengers bailed out.

SEE ATTACHMENT

Continued on the attached sheet and made a part of this complaint: [X\ves CI No

Signature of Complainant

 

 

 

Julio C. Pefia Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
July 26, 2019 at McAllen, Texas
Date City and State
J Scott Hacker , U. S. Magistrate Judge a7

 

 

Name and Title of Judicial Officer Signature #’Jydicial Officer
Case 7:19-cr- URATED STATES DISTRICT COURT Page 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:
M-19- (75 -M

RE: Hermes Ramsden Leal

CONTINUATION:

Agents along with Department of Public Safety Troopers (DPS) searched the immediate
area and discovered two male subjects attempting to hide in the brush. One of the male
subjects was identified as Jordy Dalet Palacios-Garcia, who claimed to be a citizen of
Honduras.

MATERIAL WITNESS STATEMENTS:
Jordy Dalet Palacios-Garcia was read his Miranda Rights. He understood and agreed to
provide a sworn statement.

Palacios, a citizen of Honduras, stated he made his smuggling arrangements for $6,500.
After crossing the river, Palacios stated the guide instructed them to cross a fence and go
into a pink apartment complex and enter the apartment four doors down from where the
washing machine was located outside. Palacios stated that they entered that apartment
through a window and remained there for several hours. Palacios stated that a male subject
then knocked, opened the window, and asked how many people were inside, to which they
answered there was five inside the room. The male subject then instructed three people to
get out of the room. Palacios recalled the male subject having partial facial hair, with
glasses, with a sleeveless shirt, and shorts. Palacios stated that approximately 20 minutes
later, the same male subject instructed them to enter another room that was approximately
five steps away. Palacios stated he and the remaining UDA remained in the second room
and they were instructed to wait for the load vehicle. Palacios stated that the male subject
told them that the load vehicle would honk when it arrives outside and for them to get in.
Palacios stated a black or gray Nissan pick-up truck subsequently honked outside. Palacios
and the other UDA boarded the vehicle and was instructed by the driver to crouch down.
Palacios stated that immigration began following them and the driver came to a stop, got
out of the vehicle and instructed them to run. Records checks later revealed that the other
UDA was a juvenile.

Palacios identified Hermes Ramsden Leal, through a photo lineup, as the male driver.
Palacios described the driver as a male, with facial hair, heavy set, and short in stature.

Page 2
